DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-13, 15, 16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (JP 2011-232736)/Nakamura et al. (US 2011/0317104 A1) in view of Tae et al. (US 2013/0194536 A1).
Re claim 1, Nakamura et al. discloses a device comprising a plurality of pixels arranged in a matrix, wherein each pixel of the plurality of pixels comprises: a first substrate (11); a second substrate (18); a first electrode (23) on an opposing face of the first substrate that faces the second substrate; a second electrode (18) on an opposing face of the second substrate that faces the first substrate; a color filter layer (27) between the first substrate and the first electrode (paragraph 0092; Fig. 26), the color filter layer providing a plurality of uneven portions above the substrate (Fig. 26, depicted as the slanted walls of contact hole H1); a liquid crystal layer (15) between the first electrode and the second electrode, wherein the liquid crystal layer includes a plurality of liquid crystal molecules; and a plurality of branch convex portions (29ab) arranged in a plane, wherein the plurality of branch convex portions are convex when viewed from a direction perpendicular to the plane and extend from a central region of the first electrode to a periphery of the first electrode (Fig. 27); and a plurality of concave portions in the plane, individual concave portions of the plurality of concave portions are arranged to alternate with individual branch convex portions of the plurality of branch convex portions (Fig. 27); wherein the plurality of branch convex portions includes (i) a first subset of the branch convex portions that extends from a first side of a stem convex portion on an axis and (ii) a second subset of the branch convex portions that extends from a second side of the stem convex portion on the axis, the first side of the stem convex portion being different from the second side of the stem convex portion, the first and second subsets of the branch convex portions extending from the stem convex portion to a same side of the respective pixel (Fig. 28B).  Nakamura et al. discloses the device wherein a width of each of the plurality of branch convex portions and a concave portion is 1 µm to 25 µm (paragraph 0116), but does not disclose the device wherein and a width of a stem convex portion is 2 x 10-6m to 2 x 10-5m.
Tae et al. discloses a device wherein a width of a stem convex portion is 2 x 10-6m to 2 x 10-5m (paragraph 0077).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein a width of a stem convex portion is 2 x 10-6m to 2 x 10-5m since 2 x 10-6m to 2 x 10-5m since one would have been motivated to do so for the purpose of improving side visibility (Tae, paragraph 0077).
Re claim 2, Nakamura et al. discloses the device further comprising a first alignment film (14) that covers the first electrode and the opposing face of the first substrate; and a second alignment (16) film that covers the second electrode and the opposing face of the second substrate.
Re claim 3, Nakamura et al. discloses the device wherein the plurality of liquid crystal molecules is pretilted (paragraph 0096).
Re claim 4, Nakamura et al. discloses the device wherein the color filter layer (27) is above a gate electrode (121) of the first substrate and a drain/source electrode (123) of the first substrate (Fig. 26).
Re claims 5, Nakamura et al. does not disclose the device the device wherein an angle formed by one of an X axis or a Y axis and a first side edge part of the branch convex portion of the plurality of branch portions is α1, and an angle formed by the one of the X axis or the Y axis and a second side edge part of the branch convex portion is α2, and angle α0 formed by the one of the X axis or the Y axis and an axial line L0 of the branch convex portion is represented as follows:  α0={ α1 + (180- α2)}/2, wherein 0< α1<=90 degrees and 90<= α2<180 degrees.
Teng discloses a device wherein α0={ α1 + (180- α2)}/2.  With α1 being 45 degrees and α2 being 35 degrees, α0 would equal 45 degrees.  α0 of Fig. 3 is 45 degrees since L0 of the branch convex portion is 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein α0={ α1 + (180- α2)}/2 since one would be motivated to enhance transmittance (paragraph 0086). 



Re claim 7, Nakamura et al discloses the device wherein a side edge part of a stem convex portion that is not joined to the plurality of branch convex portions has a curved line shape (Fig. 5D)
Re claim 8, Nakamura et al. discloses the device wherein a side edge part of a stem convex portion that is not joined to the plurality of branch convex portions has a straight-line shape and is parallel to the axis or an axis orthogonal to the axis (Fig. 5A).  
Re claim 18, Nakamura et al. discloses the device wherein the same side of the respective pixel is perpendicular to the axis (Fig. 28B).
Re claim 19, Nakamura et al. discloses the device wherein the liquid crystal layer comprises a plurality of liquid crystal level (13a-13b) within a liquid crystal layer.
Re claim 10, Nakamura et al. discloses a device comprising a backlight (3) that includes a light source, a source driver (51); a gate driver (52); and a panel comprising a plurality of pixels arranged in a matrix, wherein each pixel of the plurality of pixels comprises: a first substrate (11); a second substrate (18); a first electrode (23) on an opposing face of the first substrate that faces the second substrate; a second electrode (18) on an opposing face of the second substrate that faces the first substrate; a color filter layer (27) between the first substrate and the first electrode (paragraph 0092; Fig. 26), the color filter providing a plurality of uneven portions (Fig. 26, depicted as the slanted walls of contact hole H1) above the first substrate; a liquid crystal layer (15) between the first electrode and the second electrode, wherein the liquid crystal layer includes a plurality of liquid crystal molecules; a plurality of branch convex portions (28ab) arranged in a plane, wherein the plurality of branch convex portions are convex when viewed from a direction perpendicular to the plane and extend from a central region of the first electrode to a periphery of the first electrode (Fig. 27), and a plurality of concave portions in the plane, individual concave portions of the plurality of concave portions are arranged to alternate with individual branch convex portions of the plurality of branch convex portions (Fig. 27), wherein the plurality of branch convex portions includes (i) a first subset of the branch convex portions that extends from a first side of a stem convex portion on an axis and (ii) a second subset of the branch convex portions that extends from a second side of the stem convex portion on the axis, the first side of the stem convex portion being different from the second side of the stem convex portion, the first and second subsets of the branch convex portions extending from the stem convex portion to a same side of the respective pixel (Fig. 28B, ref. 22).  Nakamura et al. discloses the device wherein a width of each of the plurality of branch convex portions and a concave portion is 1 µm to 25 µm (paragraph 0116), but does not disclose the device wherein and a width of a stem convex portion is 2 x 10-6m to 2 x 10-5m.
Tae et al. discloses a device wherein a width of a stem convex portion is 2 x 10-6m to 2 x 10-5m (paragraph 0077).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein a width of a stem convex portion is 2 x 10-6m to 2 x 10-5m since 2 x 10-6m to 2 x 10-5m since one would have been motivated to do so for the purpose of improving side visibility (Tae, paragraph 0077).
Nakamura et al. does not disclose a reflection member, a diffusion sheet; and a power supply circuit configured to supply electric power to the source driver and the gate driver.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a reflection member and a diffusion sheet since doing so is well known in the art the obtain a uniform and bright display device.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a power supply circuit configured to supply electric power to the source driver and the gate driver since doing so is well known in the art to operate the liquid crystal display device.  
Re claim 11, Nakamura et al. discloses the device further comprising a first alignment film (14) that covers the first electrode and the opposing face of the first substrate; and a second alignment (16) film that covers the second electrode and the opposing face of the second substrate.
Re claim 12, Nakamura et al. discloses the device wherein the color filter layer (27) is above a gate electrode (121) of the first substrate and a drain/source electrode (123) of the first substrate (Fig. 26).
Re claim 13, Nakamura et al. does not discloses the device the device wherein an angle formed by one of an X axis or a Y axis and a first side edge part of the branch convex portion of the plurality of branch portions is α1, and an angle formed by the one of the X axis or the Y axis and a second side edge part of the branch convex portion is α2, and angle α0 formed by the one of the X axis or the Y axis and an axial line L0 of the branch convex portion is represented as follows:  α0={ α1 + (180- α2)}/2, wherein 0< α1<=90 degrees and 90<= α2<180 degrees.
Teng discloses a device wherein α0={ α1 + (180- α2)}/2.  With α1 being 45 degrees and α2 being 35 degrees, α0 would equal 45 degrees.  α0 of Fig. 3 is 45 degrees since L0 of the branch convex portion is 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein α0={ α1 + (180- α2)}/2 since one would be motivated to enhance transmittance (paragraph 0086). 
Re claim 15, Nakamura et al discloses the device wherein a side edge part of a stem convex portion that is not joined to the plurality of branch convex portions has a curved line shape (Fig. 5D).
Re claim 16, Nakamura et al. discloses the device wherein a side edge part of a stem convex portion that is not joined to the plurality of branch convex portions has a straight-line shape and is parallel to the axis or an axis orthogonal to the axis (Fig. 5A).  
Re claim 20, Nakamura et al. discloses the device wherein the liquid crystal layer comprises a plurality of liquid crystal layer levels (13a-13b) within the liquid crystal layer. 

Allowable Subject Matter
Claims 9 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/            Primary Examiner, Art Unit 2871